An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT

OF

NEVA DA

GLEHK'S DHDEH

a urn-um

«4%»

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

   

THERESA BOWLING, ‘ No. 66703
Appellant,
vs.  ‘
PAUL C. RAY, CHTD.; AND PAUL RAY, F i L E 2!:
Res undents.
JUN 22 2015

TRACE K. LINDEMAN

GLER as SUPREME mum
“gm?—
DEPUTY CL: KI
ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, and cause
appearing, this appeal is dismissed. The parties shall bear their awn costs
and attorney fees. NRA? 4203).

It is so ORDERED;

CLERK OF THE SUPREME CQURT
TRACE K; LINDEme

BY: W —

cc; Hon. Mark R. Danton, District Judge
Keating Law Group
Lipson Neilson Cole Seltzer 82; Garin, PG.
Carlyon Law Gmup, PLLC
Eighth District Court Clerk

35-16013